Citation Nr: 0943020	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to July 
1988.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana.  

The Veteran testified at a Travel Board hearing held before 
the undersigned Veterans Law Judge at the RO in April 2009.  


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
Veteran currently has hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is seeking service connection for hearing loss 
and tinnitus.  
Because the issues on appeal involve application of identical 
law to identical facts, the Board will consider them 
together.

In the interest of clarity, certain preliminary matters will 
be addressed.  The two issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in May 2005, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service." The May 2005 letter was sent to the 
Veteran prior to the RO's July 2005 decision.

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claims in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist her with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence she identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2005 VCAA letter further emphasized: "You must give 
us enough information about these records so that we can 
request them from the person or agency who has them. It's 
still your responsibility to support your claim with 
appropriate evidence"  The letter also emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, or asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency.  [Emphasis as in the 
original letter.]

The May 2005 VCAA letter also instructed the Veteran to send 
any evidence pertinent to her claims that she had in her 
possession. This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that the 
RO informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the May 2005 VCAA letter. The Veteran was also provided 
specific notice of the Dingess decision in a November 2007 
letter, which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the November 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.   

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims as to the current issues being 
decided on appeal [service connection for bilateral hearing 
loss and tinnitus], and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records.  There are no VA 
treatment records, nor has the Veteran identified or provided 
any private treatment records.   

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
audiometric examination in May 2007.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded her current complaints, 
conducted an appropriate audiometric examination and physical 
examination, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2009).  

At the April 2009 hearing, the Veteran's representative 
contended that another audiometric examination should be 
provided because the May 2007 did not provide a nexus 
opinion, nor had one been requested by the RO.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).

No additional examination is necessary with respect to these 
claims because the Veteran has not presented evidence of a 
current disability.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of current hearing loss or 
tinnitus.  
 
It appears that the Veteran's representative may have been 
dissatisfied with the May 2007 examination because the 
observations and conclusions of the examiner were not to his 
liking.  This does not render the examination report 
inadequate.  The Board declines to remand this issue on the 
off chance that another examiner would reach different 
conclusions.  See generally Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [holding that VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].  If the Veteran or her representative 
believed that the VA examination was somehow inaccurate, it 
was incumbent upon her to provide evidence to the contrary.  
This she failed to do.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
was noted in the Introduction above, she testified at a 
Travel Board hearing during April 2009, where she was 
represented by her service organization representative.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

Analysis

With respect to Hickson element (1), as was alluded to in the 
Board's VCAA discussion above, the May 2007 audiometric 
examination showed the Veteran's hearing in each ear to be 
normal according to the applicable VA regulation.  

In May 2007, puretone thresholds, in decibels (dB), were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30
LEFT
15
15
15
25
20

Speech discrimination scores were 100 percent in the right 
ear and 100 percent in the left ear. 

The examiner noted that the Veteran complained of tinnitus, 
but no history of tinnitus was reported by the Veteran.  No 
diagnosis of tinnitus was made.  

As was noted in the VA discussion above, the Veteran has 
presented no competent medical evidence of a current hearing 
loss disability or of tinnitus.  The Veteran testified in 
April 2009 that she had sought no treatment recently for 
hearing problems.  See the April 2009 hearing transcript, p. 
7.  Indeed, the record contains no record of treatment since 
she left service in July 1988.  She did not file an informal 
claim of service connection until September 2004.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

The Veteran has been accorded ample opportunity to present 
medical evidence in support of her claim.  She has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a Veteran wishes help, he/she cannot 
passively wait for it in those circumstances where he/she may 
or should have information that is essential in obtaining the 
putative evidence."  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the 
Court has stated: "VA's . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

Although the Veteran contends that she has hearing loss and 
tinnitus, she has presented no competent medical evidence of 
this.  The record does not establish that she has the medical 
training necessary to offer competent opinions on matters 
such as medical diagnosis or etiology.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [a lay person is 
not competent to offer opinions that require medical 
knowledge].  The Veteran's contention as to the current 
existence of the claimed disabilities is entitled to no 
weight of probative value.

Essential to the award of service connection is the first 
Hickson element, the current existence of a disability.  
Without it, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection]. 
 
There being no evidence of a present disability, Hickson 
element (1) is not met, and the Veteran's claims are denied.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The benefits 
sought on appeal are accordingly denied.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


